United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pueblo, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-214
Issued: May 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 15, 2013 appellant, through his attorney, filed a timely appeal from a
June 5, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an occupational disease causally related to
factors of his federal employment.
FACTUAL HISTORY
On July 19, 2012 appellant, then a 46-year-old letter carrier, filed an occupational disease
claim alleging that he sustained an aggravation of chronic right knee strain, chronic left ankle
strain with a permanent aggravation of arthritis, lumbar degenerative joint disease, sacroiliac
1

5 U.S.C. § 8101 et seq.

joint dysfunction, myofascial pain syndrome and thoracic myofascial syndrome causally related
to factors of his federal employment. He stopped work on March 1, 2010.2
By letter dated July 23, 2012, OWCP requested additional factual and medical
information from appellant, including a detailed report from his attending physician addressing
the causal relationship between any diagnosed condition and employment factors.
In a report dated April 12, 2012, Dr. Jack L. Rook, a Board-certified physiatrist,
discussed appellant’s complaints of pain in his low back, right knee and left ankle. Appellant
related a history of numerous work injuries between 1994 and 2010 and he filed three workers’
compensation claims for traumatic injuries. Dr. Rook indicated that OWCP accepted that on
December 18, 1995 appellant sustained a right knee contusion and lumbosacral strain when he
fell while going down stairs. On August 1, 1997 a dog attacked appellant and he fell off a porch
about 12 feet, injuring his back. Appellant filed a recurrence of disability under file number
xxxxxx055 for this injury but it was denied. On July 19, 2005 OWCP accepted that he sprained
his left ankle in file number xxxxxx213. Dr. Rook provided examination findings of full
strength of the lower extremities with no atrophy but tenderness of the left sacroiliac joint and
left paralumbar muscle spasm. He found tenderness to palpation of the medial left ankle joint
and tenderness of the posterior right knee capsule. Dr. Rook diagnosed chronic right knee strain,
chronic left ankle strain, a permanent aggravation of underlying ankle joint arthritis with
osteochondritis dessicans on magnetic resonance imaging (MRI) scan study, chronic low back
pain, a history of L4-5 degenerative disc disease, sacroiliac joint dysfunction on the left,
myofascial pain syndrome and thoracic myofascial pain syndrome. He recommended that
appellant file a traumatic injury claim for his August 1, 1997 back injury. Dr. Rook found that
while work duties contributed to his back worsening over time, it seemed “most appropriate to
label his thoracic and lumbar spinal injuries as being secondary to the fall that occurred on
August 1, 1997.” He further noted that appellant experienced multiple right knee injuries at
work, including injuries on December 18, 1995 and July 12, 2006 and indicated that the left
ankle injury aggravated the right knee injury. Dr. Rook recommended that appellant file a claim
for a right knee injury on July 12, 2006. Regarding the left ankle sprain on July 19, 2005, he
found that “this injury likely aggravated the underlying degenerative joint disease and/or caused
the osteochondritis defect.” Dr. Rook stated:
“I do believe that [appellant’s] work as a letter carrier further contributed to a
permanent aggravation of [his] lumbar degenerative disc disease and left ankle
arthritis condition. [Appellant’s] job was physical demanding and it [is] likely the
job duties performed over many years accelerated the degenerative joint disease
in his left ankle and aggravated his lumbar disc disease.”
Dr. Rook opined that appellant performed “weight-bearing activities” that stressed his lower
extremities. He stated, “I believe there was repeated microtrauma to [appellant’s] left ankle
associated with prolonged standing, walking and going up and down stairs and getting into and
out of his mail vehicle. This repetitive microtrauma likely led to accelerated degeneration of
[appellant’s] left ankle joint including the cartilage, bone and ligaments that make up this joint.”
2

Appellant retired on disability effective October 4, 2010.

2

Regarding appellant’s back condition, Dr. Rook asserted that lifting, twisting and bending while
casing and delivering mail over a period of years stressed the annual fibers of his lumbar spine.
He concluded, “This type of activity likely caused some degree of degeneration to his L4-5 disc
and it likely also caused significant stress to the muscles of his back resulting in the associated
myofascial condition.”
By decision dated October 17, 2012, OWCP denied appellant’s claim, finding that the
medical evidence was insufficient to establish that his claimed conditions were causally related
to the identified work factors. It determined that Dr. Rook’s April 2012 report was insufficiently
rationalized to establish that his employment caused or aggravated the diagnosed conditions.
On November 12, 2012 appellant, through his attorney, requested an oral hearing before
an OWCP hearing representative. At the March 22, 2013 hearing, counsel asserted that
Dr. Rook’s opinion was based on an accurate history and review of the medical records. He
maintained OWCP did not explain why Dr. Rook’s opinion lacked rationale. Counsel discussed
appellant’s history of prior work injuries.
In a letter dated February 22, 2012, received by OWCP on March 28, 2013, counsel
advised Dr. Rook that he had lumbar, left ankle and right knee conditions. He submitted the
medical evidence dated 1995 through 2006 that Dr. Rook reviewed in reaching his conclusion.
In a report dated March 12, 2013, Dr. Rook diagnosed a permanent aggravation of left
ankle joint arthritis and osteochondritis. He referred to his April 12, 2012 report, noting that he
had described the history of appellant’s July 19, 2005 work injury. Dr. Rook diagnosed a
permanent aggravation of left ankle arthritis and osteochondritis. He quoted from his April 12,
2012 report finding that the July 19, 2005 employment injury likely aggravated an underlying
degenerative joint disease.
By decision dated June 5, 2013, an OWCP hearing representative affirmed the
October 17, 2012 decision. She found that there was insufficient medical opinion to establish
that the claimed conditions were caused or aggravated by employment. The hearing
representative instructed appellant that he could pursue a worsening of an accepted condition
under his prior number.
On appeal, counsel contends that appellant sustained multiple traumatic injuries from
1992 through 2010. He contends that Dr. Rook’s report is sufficient to show that work factors
contributed to his chronic left ankle strain, aggravation of left ankle arthritis, chronic right knee
strain and aggravation of lumbar degenerative disc disease. OWCP accepted that on
December 18, 1995 appellant sustained a right knee contusion and lumbosacral strain under file
number xxxxxx055 and left ankle sprain on July 19, 2005 under file number xxxxxx213.
Counsel also maintains that appellant sustained an injury to his back on August 1, 1997 when he
fell off a porch during a dog attack and a right knee injury on July 12, 2006. He contends that
OWCP required appellant to show that work factors provided a significant contribution to his
conditions in finding that Dr. Rook’s opinion was insufficient to meet his burden of proof.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;6 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;7 and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.8
The medical opinion must be one of reasonable medical certainty and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.9
ANALYSIS -- ISSUE 1
Appellant attributed his aggravation of chronic right knee strain, chronic left ankle strain
with a permanent aggravation of arthritis, lumbar degenerative joint disease, sacroiliac joint
dysfunction, myofascial pain syndrome and thoracic myofascial syndrome to the performance of
his work duties. OWCP accepted the occurrence of the claimed employment factors. The issue,
therefore, is whether the medical evidence establishes a causal relationship between the claimed
conditions and the identified employment factors.
On April 12, 2012 Dr. Rook discussed appellant’s history of traumatic injuries at work
from 1994 to 2010. He noted an accepted claim for a right knee contusion and lumbosacral
strain due to a December 18, 1995 injury and an accepted claim for a left ankle sprain on
July 19, 2005. Dr. Rook further stated that appellant sustained a back injury on August 1, 1997
when he fell off of a porch during a dog attack and a right knee injury on July 12, 2006 when a
shelf fell on his knee. On examination, he found left sacroiliac joint tenderness, left paralumbar
3

5 U.S.C. § 8101 et seq.

4

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Alvin V. Gadd, 57 ECAB 172 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

6

Michael R. Shaffer, 55 ECAB 386 (2004).

7

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

8

D.D., 57 ECAB 734 (2006); Roy L. Humphrey, 57 ECAB 238 (2005).

9

Id.

4

muscle spasm, left ankle joint tenderness and posterior right knee tenderness. Dr. Rook
diagnosed chronic right knee strain, chronic left ankle strain, and a permanent aggravation of
underlying ankle joint arthritis with osteochondritis, low back pain, a history of L4-5
degenerative disc disease, sacroiliac joint dysfunction on the left, myofascial pain syndrome and
thoracic myofascial pain syndrome. He recommended that appellant file a traumatic injury claim
for his 1997 back injury and 2006 right knee injury. Dr. Rook indicated that his back condition
resulting from his 1997 injury was “likely perpetuated by his ongoing work activities.” He
further found that appellant’s employment “likely” caused a permanent aggravation of his
lumbar degenerative disc disease and left ankle arthritis due to the physical requirements of his
employment. Dr. Rook opined that it was “likely” that repetitive microtrauma to the left ankle
from work duties accelerated left ankle joint degeneration. He asserted that casing mail and
delivering mail over years aggravated the annual fibers of appellant’s lumbar disc and likely
resulted in stress to his back muscles and L4-5 disc degeneration. The Board finds that
Dr. Rook’ s opinion, that appellant’s work duties “likely” aggravated degeneration of the left
ankle and lumbar disc is couched in speculative terms which render it of diminished probative
value.10 To establish causal relationship, a physician’s opinion must be based on a complete and
accurate factual and medical background and must be supported by medical rationale to a
reasonable degree of medical certainly.11 Dr. Rook relied on a history provided by appellant as
experiencing employment injuries on August 1, 1997 and July 12, 2006; however, OWCP has
not accepted the occurrence of these alleged injuries. He relied upon an inaccurate history of the
injury accepted by OWCP. This further reduces the probative value of Dr. Rook’s stated
conclusion that his report is of diminished probative value.12
On March 12, 2013 Dr. Rook clarified that in his April 12, 2012 report he diagnosed a
permanent aggravation of degenerative joint disease as a result of the July 19, 2005 employment
injury. He attributed the condition to appellant twisting his ankle on July 19, 2005. As Dr. Rook
did not address the issue of whether appellant sustained an occupational disease, his report is
insufficient to meet appellant’s burden of proof.
On appeal, counsel asserts that Dr. Rook’s opinion is sufficient to establish that
appellant’s employment duties caused or contributed to his chronic left ankle strain, left ankle
arthritis, right knee strain and aggravation of degenerative disc disease. Dr. Rook’s described the
history of appellant’s injuries and asserts that OWCP erroneously required that work factors
constitute a significant contribution to the condition in order to be accepted as employment
related. As discussed, however, the Board finds that his opinion is speculative and based on a
history of work injuries not accepted by OWCP. Consequently, it is not sufficient to meet
Dr. Rook’s s burden of proof.

10

See Rickey S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship
need not be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should
be expressed in terms of a reasonable degree of medical certainty).
11

See Roger Dingess, 47 ECAB 123 (1995).

12

See Joseph M. Popp, 48 ECAB 624 (1997).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant sustained an occupational disease causally related to
factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 5, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 7, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

6

